Title: Enclosure: Edmond Charles Genet’s Address to Louisiana, 27 August 1793
From: Genet, Edmond Charles
To: 


EnclosureEdmond Charles Genet’s Address to Louisiana
  
  Les Français Libres à leurs freres de la LOUISIANE.
Le moment est arrivé ou le despotisme doit disparoitre de la terre. La France devenuë libre, constitueé en république, après avoir fait connoitre aux hommes leurs droits, après avoir remporté des victoires signalées sur leurs nombreux ennemis, non contente des succès dont elle recueillerait seule le prix, annonce à tous les peuples quelle est prète à faciliter par son puissant appui les efforts de ceux qui voudront suivre son vertueux exemple.
Français de la Louisiane vous aimés encore votre ancienne patrie, cet attachement est inné dans vos cœurs, La nation Française connoit vos sentimens. Elle est indignée de voir en vous des victimes de ses anciens tirans et elle a le pouvoir de vous venger. Un roi parjure, des ministres prevaricateurs, des courtisans vils et orgueilleux qui s’engraissaient des sueurs et du sang du peuple ont été punis de leurs attentats. Le peuple Français rassasié d’outrages, irrité des injustices aux quelles il avail été en butte, s’est levé contre les oppresseurs et ils ont disparu devant lui comme la poussiere devant un vent impétueux.
Votre heure est enfin arrivée, Français de la Louisiane; profités de cette grande leçon. Il est tems que vous cessiés d’etre esclaves d’un gouvernement auquel vous avés été indignement vendus; Il est tems que vous ne soyés plus conduits comme des troupeaux par des hommes qui sont nécessairement vos ennemis, par des hommes qui d’un seul mot peuvent vous faire dépouiller de ce que vous possedés de plus précieux, votre liberté, vos propriétés.
Le despotisme Espagnol a surpassé en atrocité, en stupidité tous les despotismes connus. Ce gouvernement qui a rendu le nom Espagnol éxécrable sur tout le continent de l’Amerique n’y a t’il pas marqué tous ses pas par des barbaries? n’est ce pas sous le masque hypocrite de la réligion qu’il a ordonné ou permis le massacre de plus de 20 millions d’hommes? n’est ce pas pour assouvir son insatiable avidité qu’il a dépeuplé, appauvri, dégradé des nations entieres, qu’il vous a accablé et qu’il vous accable sans cesse de persécutions?
Et quel a été le fruit de tant de crimes? la nullité, le deshonneur, la misere de la nation Espagnole en Europe, l’abrutissement, l’esclavage et la mort d’un nombre infini d’habitans en Amérique.
Lorsque les sauvages veuillent cueillir des fruits ils coupent l’arbre au pied, voila le tableau du despotisme.
En effet peu importe à la tirannie le sort des nations, tout doit être sacrifié a des jouissances passageres, tout doit flechir sous sa volonté.

Français de la Louisiane, les injustices que vous avés éprouvées ne vous ont que trop convaincus de ces tristes vérités et vos malheurs ont, sans doute, gravé dans vos ames le sentiment profond d’une honorable vengeance.
Comparés à votre situation celle de vos amis, de vos voisins les Américains libres. Voyés la province du Kentuckey privée de debouchés, soumise injustement a des entraves qui gênent son commerce et cependant par l’influence seule d’un gouvernement libre croissant avec rapidité et présageant déja une prosperité qui fait trembler le gouvernement Espagnol.
Arretés vous à ces derniers mots, ils sont le secret de tous les gouvernemens despotiques, ils dévoilent leurs abominables intentions. Les hommes etaient nés pour s’aimer, s’unir, être heureux, et ils le seraient si ceux qui se disent les images de Dieu sur la terre, si les rois ne cherchoient a les diviser, et a s’opposer a leur félicité
La population du Kentuckey est l’ouvrage de quelques années; votre colonie mieux située, mais privée de la liberté décroit chaque jour.
Les Americains libres, après avoir passé leur tems à cultiver leurs propriétés, a augmenter leur industrie, sont assurés de jouir paisiblement du fruit de leurs travaux, de leur activité; tout ce que vous possedés, depend du caprice d’un Viceroi presque toujours injuste, avide ou vindicatif.
Voila les maux que peut prévenir une ferme résolution, avec du courage, de l’énergie vous pouvés en un instant changer votre sort: malheur à vous si vous en manquiés pour une pareille entreprise car le titre de Français devenu desormais l’objet de la haine de tous les rois et de leurs complices, rendroit vos chaines plus pesantes et vous exposeroit à des véxations inouies.
Vous frémissés d’indignation, vous sentés en vous le desir de meriter le titre glorieux d’hommes libres; mais la crainte d’échouer, la crainte de ne pas etre soutenus amortit votre zêle: Et bien apprenés que vos freres les François qui ont attaqué avec succés le gouvernement Espagnol en Europe paroitront bientôt sur vos côtes avec des forces navales que les Républicains des Pais de l’Ouest sont prêts a descendre la Belle Riviere et le Mississipi accompagnés d’un grand nombre de Républicans Français pour voler a votre secours sous les bannieres de la France et de la Liberté et que tout vous garantit le succès le plus complet: Montrés vous donc, habitans de la Louisiane; prouvés que le despotisme ne vous a point abrutis, que vous avés conservé dans votre cœur la valeur, le courage et l’intrépidité Francoise, que vous êtes dignes d’etre libres et indépendants, car ce n’est pas a notre empire, mais a celui de la liberté que nous voulons vous réunir: devenus les maitres de vos actions, vous pourrés adopter une Constitution Republicaine et soutenus par la France tant que votre foiblesse ne vous permettra pas de pouvoir vous defendre vous même, vous pourrés vous unir volontairement a elle et a vos voisins des Etats Unis vous pourrés cimenter avec les deux republiques une alliance dans laquelle se confondront d’apres les bases les plus liberales tous nos interets politiques et commerciaux. Votre patrie retirera les plus grands avantages de cette heureuse revolution et votre gloire égalera le bonheur dont vous jouirés ainsi que vos enfants. Point de foiblesse, point de pusillanimité, de la hardiesse, de la resolution, et ça ira.
Audaces Fortuna juvat.
